UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 09-2134


D.M.; M.M.,

                 Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    August 16, 2010            Decided:   September 15, 2010


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioners.       Tony West, Assistant Attorney
General, Mary Jane Candaux, Assistant Director, Todd J. Cochran,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              The Petitioners, D.M. and M.M., natives and citizens

of El Salvador, petition for review of an order of the Board of

Immigration Appeals (“Board”) dismissing their appeal from the

immigration       judge’s    denial      of     their     requests      for     asylum,

withholding       of   removal,    and   protection          under   the   Convention

Against Torture.

              The Petitioners first challenge the determination that

they    failed    to   establish    eligibility         for   asylum.      To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must     show   that    the    evidence       [s]he    presented      was   so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”               INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).         Furthermore, “[t]he agency decision that an

alien    is      not   eligible    for        asylum    is      ‘conclusive      unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              Based on our review of the record, we conclude that

the Petitioners fail to demonstrate that the evidence in their

case compels a contrary result.                  As found by the Board, the

Petitioners have failed to show that they are at a greater risk

of being victims of violent acts at the hands of criminal gangs

than any other member of the general population in El Salvador.

                                          2
We have clearly held that a fear of general violence and unrest

is inadequate to establish persecution on a protected ground.

See Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d 995,

1000 (4th Cir. 1992) (finding that eligibility for asylum does

not extend to persons who fear general violence stemming from

civil unrest);         M.A. v. I.N.S., 899 F.2d 304, 315-16 (4th Cir.

1990)   (en    banc)    (finding        that       alien’s          “own    allegations       make

clear   that     his   fear   is    grounded              in    nothing      more      than     the

generally      violent      conditions             extant       in     El        Salvador”      and

rejecting the notion that assertions of “general violence alone

can   satisfy    the     requirement       of        an    individualized              threat    of

persecution”)     (superseded       by     statute             on    other       grounds).       We

therefore find that substantial evidence supports the denial of

relief.

              Additionally, we uphold the denial of the Petitioners’

request    for   withholding       of    removal.               “Because         the   burden    of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

applicant who is ineligible for asylum is necessarily ineligible

for   withholding      of   removal       under           [8    U.S.C.]      §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                                   Because

the   Petitioners      failed      to    show        that       they       are    eligible      for

asylum, they cannot meet the higher standard for withholding of

removal.

                                               3
             We    also    conclude         that     substantial    evidence      supports

the finding that the Petitioners failed to meet the standard for

relief under the Convention Against Torture.                             To obtain such

relief, an applicant must establish that “it is more likely than

not that he or she would be tortured if removed to the proposed

country of removal.”                8 C.F.R. § 1208.16(c)(2) (2010).              Based on

our review, we agree that the Petitioners failed to demonstrate

that they will more likely than not be tortured by or with the

acquiescence of the government of El Salvador.                                See Amilcar-

Orellana v. Mukasey, 551 F.3d 86, 92 (1st Cir. 2008) (upholding

denial     of     Convention          Against       Torture    claim     based    on     gang

violence in El Salvador and describing the government’s efforts

to control gang activity).

             Finally,       the       Petitioners       challenge       the    immigration

judge’s denial of their request for a second continuance.                                  We

review the denial of a motion for a continuance for abuse of

discretion.        Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.

2007); Onyeme v. INS, 146 F.3d 227, 231 (4th Cir. 1998).                                  The

court “must uphold the IJ’s denial of a continuance ‘unless it

was   made       without        a    rational       explanation,        it    inexplicably

departed        from     established         policies,        or   it    rested     on     an

impermissible          basis,       e.g.,   invidious     discrimination         against    a

particular race or group.’”                     Lendo, 493 F.3d at 441 (quoting

Onyeme, 146 F.3d at 231).

                                                4
                 The record reveals that the Petitioners requested a

continuance on the ground that M.M. was unable to “withstand the

rigors of examination” and attend the immigration hearing in

light       of     her      anxiety        disorder.                Based       on    counsel’s

representation that M.M. would have presented the same testimony

as D.M. (who did attend and testify at the hearing) and the fact

that    a    lengthy        continuance          had       already    been      granted,     the

immigration         judge    denied        the    motion       for    a     continuance      but

granted the Petitioners’ request for a waiver of appearance by

M.M.    Because the immigration judge gave a rational explanation

for his denial of a continuance and did not rest his decision on

an   impermissible          basis,    we    find       that    no    abuse      of   discretion

occurred.

                 Accordingly,    we    deny          the    petition      for     review.      We

dispense         with    oral   argument          because       the       facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             PETITION DENIED




                                                 5